Exhibit 10.13 INVESTOR RELATIONS AMENDMENT AGREEMENT This Amendment Agreement, dated as of February 12, 2008 (“Effective Date”), by and between DigitalPost Interactive Inc., a Nevada corporation (the “Company”) and Crown Financial Investment Group, LTD. (“Crown”) (collectively referred to as the “Parties”). WHEREAS, Crown and the Company entered into an Investor Relations Agreement, dated November 13, 2007, where by Crown is to perform certain investor relations services and the Company is to compensate Crown for such services with the granting of warrants to purchase up to three million shares in aggregate of the Company’s common stock exercisable at $1.20 per share (the “Original 3 Million Warrant”).It is the desire of both parties of this agreement to cancel the Original 3 Million Warrant as contemplated in the November 13, 2007 Investor Relations Agreement and issue a new warrant to Crown by the Company to purchase up to 4.6 million shares of the Company’s common stock at an exercise price of $.65 per share. WHEREAS, both parties desire to keep intact all other terms and conditions of the Investor Relations Agreement dated November 13, 2007, and that the only term changed is the warrant granted to Crown. NOW THEREFORE, in consideration of the mutual promises and consideration set forth herein, the Parties agree as follows: 1. The Company agrees to issue warrants to purchase an aggregate of 4,600,000 shares of the Company’s Common Stock at an exercise price of $.65 cents per share (warrant form attached hereto as Exhibit B) according to the issuance, vesting and expiration schedule as set forth on Exhibit A.Crown agrees that the Original 3 Million Warrant remains unexercised and is hereby cancelled immediately. 2. Crown and the Company agrees that all other terms and conditions of the Investor Relations Agreement dated November 13, 2007 continue unchanged for the remainder of the original term and no other terms of said agreement are modified by this amendment agreement. Agreed: Crown Financial Group, LTD. /s/ Jonathan Small Jonathan Small DigitalPost Interactive, Inc. /s/ Mike Sawtell Mike Sawtell EXHIBIT A Warrant Schedule Company shall issue Crown warrant shares according to the following schedule: Date of IssuanceWarrant Shares to be issuedExpiration Date (Fully vested upon issuance) 2/15/083,600,0005/7/08 3/15/08500,0005/7/08 4/15/08500,0005/7/08 EXHIBIT B DIGITALPOST INTERACTIVE, INC. COMMON STOCK WARRANT THIS COMMON STOCK WARRANT AND ANY SECURITIES ISSUABLE UPON THE EXERCISEOF THIS COMMON STOCK WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS THEY HAVE BEEN REGISTERED UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT. Issued: Warrant to Purchase Shares of Common Stock Expiration Date: DigitalPost Interactive, Inc. ("Company"), hereby certifies that, for value received, Crown Financial Group (“Warrant Holder”) is entitled, on the terms set forth below, to purchase from the Company at any time until 5:00 p.m., PCT, on the Expiration Date, fully paid and nonassessable shares of the Common Stock of the Company, at a price per share of $1.20 ("Purchase Price"). This Warrant is being issued pursuant to the Investor Relations Agreement dated , 2007 between the Company and Warrant Holder (the "Agreement").All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the Agreement. 1.Vesting; Exercise of Warrant; Transfer of Warrant. (a)Vesting.The Warrant Shares vest are fully vested on the date of issuance. (b)Exercise of Warrant. At any time prior to 5:00 p.m. on the Expiration Date, the Vested Shares may be exercised by Warrant Holder, in whole or in part, upon surrender of this Warrant to the Company, together with an executed Notice of Exercise, substantially in the form attached hereto as Exhibit 1, at the Company's primary executive office, with payment by check to the Company of the amount obtained by multiplying the number of shares of Common Stock with respect to which this Warrant is being exercised by the Purchase Price. (c)Partial Exercise. Upon any partial exercise or conversion, the Company will issue to the Warrant Holder a new Warrant for the number of Warrant Shares as to which this Warrant was not exercised or converted on the same terms herein. (d)Fractional Shares. No fractional shares of Common Stock shall be issued upon any exercise or conversion of this Warrant. Instead of any fractional share which would otherwise be issuable upon exercise or conversion, the Company shall pay a cash amount in respect of each fractional share at a price equal to an amount calculated by multiplying such fractional share (calculated to the nearest 1/100th of a share) by the Fair Market Value of a share of Common Stock on the date of exercise or conversion, as applicable, minus the Purchase Price. Payment of such amount shall be made in cash or by check payable to the order of Warrant Holder at the time of delivery of any certificate or certificates arising upon such exercise or conversion. (e)Taxes.
